Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 1 of 8 PageID #: 256



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  LIAM VARN,

                         Plaintiff,                       Case No. 1:19-cv-02875-MKB-RML

           v.
                                                          [PROPOSED] STIPULATED
                                                          CONFIDENTIALITY AND
  ORCHESTRADE, INC., and HAKIM
                                                          PROTECTIVE ORDER
  ERHILI,

                         Defendants.



 Robert M. Levy, U.S. Magistrate Judge:

        WHEREAS, all of the parties to this action (collectively, the “Parties,” and each

 individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

 of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that any person subject to this Order, including without

 limitation, the Parties to this action, their respective officers, agents, servants, employees, and

 attorneys, any other person in active concert or participation with any of the foregoing, and all

 other persons with actual notice of this Order, will adhere to the following terms:

    1. With respect to “Discovery Material” (i.e., information of any kind produced or disclosed

        in the course of discovery in this action) that a person has designated as “Confidential”

                                                   1
Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 2 of 8 PageID #: 257



       pursuant to this Order, no person subject to this Order may disclose such Confidential

       Discovery Material to anyone else except as expressly permitted hereunder.

    2. The Party or person producing or disclosing Discovery Material (each, a “Producing

       Party”) may designate as Confidential if it reasonably and in good faith determines that

       such document or information contains trade secrets, proprietary information,

       competitively sensitive information, financial information, or other information the

       disclosure of which would be detrimental to the conduct of that Party’s business or the

       business of any of that Party’s customers or clients.

    3. With respect to the Confidential portion of any Discovery Material other than deposition

       transcripts and exhibits, the Producing Party or its counsel may designate such portion as

       “Confidential” by stamping or otherwise clearly marking the document as “Confidential”

       in a manner that will not interfere with legibility or audibility.

    4. A Producing Party or its counsel may designate deposition exhibits or portions of

       deposition transcripts as Confidential Discovery Material by notifying the reporter and all

       counsel of record, on the record or in writing, within 30 days after a deposition has

       concluded, of the specific pages and lines of the transcript that are to be designated

       “Confidential,” in which case all counsel receiving the transcript will be responsible for

       marking the copies of the designated transcript in their possession or under their control

       as directed by the Producing Party or that Party’s counsel. During the 30-day period

       following a deposition, all Parties will treat the entire deposition transcript as if it had

       been designated “Confidential.”

    5. If at any time before the trial of this action a Producing Party realizes that it should have

       designated as “Confidential” some portion(s) of Discovery Material that it previously

                                                  2
Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 3 of 8 PageID #: 258



       produced without limitation, the Producing Party may so designate such material by

       notifying all prior recipients in writing. Thereafter, this Court and all persons subject to

       this Order will treat such designated portion(s) of the Discovery Material as Confidential.

    6. Nothing contained in this Order will be construed as:

           a) a waiver by a Party or person of its right to object to any discovery request;

           b) a waiver of any privilege or protection; or

           c) a ruling regarding the admissibility at trial of any document, testimony, or other

                evidence.

    7. Where a Producing Party has designated Discovery Material as Confidential, other

       persons subject to this Order may disclose such information only to the following

       persons:

           a) the Parties to this action,

           b) counsel retained specifically for this action, including any paralegal, clerical, or

                other assistant that such counsel employs and assigns to this matter;

           c) outside vendors or service providers (such as copy-service providers and

                document-management consultants) that counsel hires and assigns to this matter;

           d) any mediator or arbitrator that the Parties engage in this matter or that this Court

                appoints;

           e) any witness who counsel for a Party in good faith believes may be called to testify

                at trial or deposition in this action, provided such person has first executed a Non-

                Disclosure Agreement in the form annexed as Exhibit A hereto;

           f)   any person a Party retains to serve as an expert witness in connection with this

                action;

                                                  3
Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 4 of 8 PageID #: 259



              g) stenographers engaged to transcribe depositions the Parties conduct in this action;

                  and

              h) this Court, including any appellate court, its support personnel, and court

                  reporters.

     8. This Order binds the Parties and certain others to treat as Confidential any Discovery

         Materials so classified. The Court has not, however, made any finding regarding the

         confidentiality of any Discovery Materials, and retains full discretion to determine

         whether to afford confidential treatment to any Discovery Material designated as

         Confidential hereunder. All persons are placed on notice that the Court is unlikely to seal

         or otherwise afford confidential treatment to any Discovery Material introduced into

         evidence at trial, even if such material has previously been sealed or designated as

         Confidential.

     9. In filing Confidential Discovery Material with this Court, or filing portions of any

         pleadings, motions, or other papers that disclose such Confidential Discovery Material

         (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

         Confidential Court Submission via the Electronic Case Filing System. In accordance

         with the Steps for E-Filing Sealed Documents for Civil Cases in the United States District

         Court for the Eastern District of New York (the “Steps for E-Filing”),1 the Parties shall

         file an unredacted copy of the Confidential Court Submission under seal with the Clerk of

         this Court, and the Parties shall serve this Court and opposing counsel with unredacted

         courtesy copies of the Confidential Court Submission. In accordance with the Steps for




 1
  United States District Court for the Eastern District of New York, Steps for E-Filing Sealed Documents – Civil
 Cases (June 29, 2017), USCOURTS.GOV, https://img.nyed.uscourts.gov/files/forms/EfilingSealedCV.pdf.
                                                          4
Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 5 of 8 PageID #: 260



       E-Filing, any Party that seeks to file Confidential Discovery Material under seal must file

       an application and supporting declaration justifying—on a particularized basis—the

       sealing of such documents. The parties should be aware that the Court will unseal

       documents if it is unable to make “specific, on the record findings . . . demonstrating that

       closure is essential to preserve higher values and is narrowly tailored to serve that

       interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

    10. Any Party who objects to any designation of confidentiality may at any time before the

       trial of this action serve upon counsel for the Producing Party a written notice stating

       with particularity the grounds of the objection. If the Parties cannot reach agreement

       after a good faith meet-and-confer, a Party may seek relief from this Court by filing a

       motion pursuant to paragraph 2(B) of this Court’s Individual Motion Practices and Rules.

    11. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes only” in

       extraordinary circumstances), may at any time before the trial of this action serve upon

       counsel for the recipient Parties a written notice stating with particularity the grounds of

       the request. If the Parties cannot reach agreement after a good faith meet-and-confer, a

       Party may seek relief from this Court by filing a motion pursuant to paragraph 2(B) of

       this Court’s Individual Motion Practices and Rules. A Party that notifies the other Party

       that it believes any document should be treated as attorneys’ eyes only shall not be

       required to produce such document until the procedures in this paragraph have been

       exhausted except in the event that the other Party agrees to maintain the document as

       attorneys’ eyes only pending resolution of the procedures set forth in this paragraph.

    12. Recipients of Confidential Discovery Material under this Order may use such material

       solely for the prosecution and defense of this action and any appeals thereto, and not for

                                                 5
Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 6 of 8 PageID #: 261



       any business, commercial, competitive or other purpose or in any other litigation

       proceeding. Nothing contained in this Order, however, will affect or restrict the rights of

       any Party with respect to its own documents or information produced in this action.

    13. Nothing in this Order will prevent any Party from producing any Confidential Discovery

       Material in its possession in response to a lawful subpoena or other compulsory process,

       or if required to produce by law or by any government agency having jurisdiction,

       provided that such Party gives written notice to the Producing Party as soon as reasonably

       possible, and if permitted by the time allowed under the request, at least 10 days before

       any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

       oppose compliance with the subpoena, other compulsory process, or other legal notice if

       the Producing Party deems it appropriate to do so.

    14. Each person who has access to Discovery Material designated as Confidential pursuant

       to this Order must take all due precautions to prevent the unauthorized or inadvertent

       disclosure of such material.

    15. Within 60 days of the final disposition of this action – including all appeals –

       Confidential Discovery Material shall be promptly returned to the Producing Party or

       certified as destroyed, except that the parties’ counsel shall be permitted to retain their

       working files on the condition that those files will remain protected.

    16. This Order will survive the termination of the litigation and will continue to be binding

       upon all persons subject to this Order to whom Confidential Discovery Material is

       produced or disclosed.

    17. This Court will retain jurisdiction over all persons subject to this Order to the extent

       necessary to enforce any obligations arising hereunder or to impose sanctions for any

                                                  6
Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 7 of 8 PageID #: 262



          contempt thereof.



 SO STIPULATED AND AGREED.


 By: /s/ John J. Thompson                       By: /s/ Jenny H. Kim

 John J. Thompson, Esq.                         Jenny H. Kim, Esq.
 THOMPSON & SKRABANEK, PLLC                     BERG & ANDROPHY
 Attorneys for Plaintiff                        Attorneys for Defendants
 42 W. 38th Street, Suite 1002                  120 West 45th Street, 38th Floor
 New York, NY 10018                             New York, New York 10036


 DATED:        New York, New York               DATED: New York, New York
               May 18, 2020                            May 18, 2020




 SO ORDERED.



 Dated:                             _____________________________________

 New York, New York                      ROBERT M. LEVY
                                         United States Magistrate Judge




                                            7
Case 1:19-cv-02875-MKB-RML Document 34 Filed 05/18/20 Page 8 of 8 PageID #: 263



                                                                                         Exhibit A
                                                                       to Stipulated Confidentiality
                                                                    Agreement and Protective Order
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  LIAM VARN,

                         Plaintiff,                      Case No. 1:19-cv-02875-MKB-RML

           v.
                                                         NON-DISCLOSURE
                                                         AGREEMENT
  ORCHESTRADE, INC., and HAKIM
  ERHILI,

                         Defendants.



        I, _______________________________, acknowledge that I have read and understand

 the Protective Order in this action governing the non-disclosure of Discovery Material that has

 been designated as “Confidential.” I agree that I will not disclose such Confidential Discovery

 Material to anyone other than for purposes of this litigation and that at the conclusion of the

 litigation I will return all discovery information to the Party or attorney from whom I received it.

 By acknowledging these obligations under the Protective Order, I understand that I am

 submitting myself to the jurisdiction of the United States District Court for the Eastern District of

 New York for the purpose of any issue or dispute arising hereunder and that my willful violation

 of any term of the Protective Order could subject me to punishment for contempt of Court.

                                                       _____________________________
                                                       Name:
                                                       Dated:




                                                  8
